Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the 22nd day
of June 2015 by and between Rite Aid Corporation, a Delaware corporation (the
“Company”) and Bryan Everett (“Executive”).

 

WHEREAS, the Company desires to hire and employ Executive and Executive desires
to provide the Company with Executive’s services subject to the conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Executive (individually a “Party” and together the “Parties”),
intending to be legally bound, agree as follows:

 

1.                                      Term of Employment.

 

The term of Executive’s employment under this Agreement shall commence on
August 3, 2015 or such earlier date as Executive and the Company shall agree
(the “Effective Date”) and, unless earlier terminated pursuant to Section 5
below, shall continue for a period ending on the date that is two (2) years
following the Effective Date (the “Original Term of Employment”). The Original
Term of Employment shall be automatically renewed for successive one (1) year
terms (the “Renewal Terms”) unless at least one hundred twenty (120) days prior
to the expiration of the Original Term of Employment or any Renewal Term, either
Party notifies the other Party in writing that Executive or it is electing to
terminate this Agreement at the expiration of the then current Term of
Employment. “Term” shall mean the Original Term of Employment and all Renewal
Terms. For purposes of this Agreement, except as otherwise provided herein, the
phrases “year during the Term” or similar language shall refer to each twelve
(12) month period commencing on the Effective Date or applicable anniversaries
thereof.

 

2.                                      Position and Duties.

 

2.1                               Generally. During the Term, Executive shall
serve as the Executive Vice President of Store Operations and shall have such
officer level duties, responsibilities and authority as are customary for such
position and shall have such other officer level duties, responsibilities and
authorities as shall be assigned by the Company from time to time consistent
with such position. Executive shall devote Executive’s full working time,
attention, knowledge and skills faithfully and to the best of Executive’s
ability, to the duties and responsibilities assigned by the Company in
furtherance of the business affairs and activities of the Company and its
subsidiaries, affiliates and strategic partners. Executive shall report to the
Company’s principal operating officer. Contemporaneously with termination of
Executive’s employment for any reason, Executive shall automatically resign

 

--------------------------------------------------------------------------------


 

from all offices and positions Executive holds with the Company or any
subsidiary without any further action on the part of Executive or the Company.

 

2.2                               Other Activities. Anything herein to the
contrary notwithstanding, nothing in this Agreement shall preclude the Executive
from engaging in the following activities: (i) serving on the board of directors
of a reasonable number of other corporations or the boards of a reasonable
number of trade associations and/or charitable organizations, subject to the
Company’s approval, which shall not be unreasonably withheld, (ii) engaging in
charitable activities and community affairs, and (iii) managing Executive’s
personal investments and affairs, provided that Executive’s activities pursuant
to clauses (i), (ii) or (iii) do not violate Sections 6 or 7 below or materially
interfere with the proper performance of Executive’s duties and responsibilities
under this Agreement. Executive shall at all times be subject to, observe and
carry out such rules, regulations, policies, directions, and restrictions as the
Company may from time to time establish for officers of the Company or employees
generally.

 

3.                                      Compensation.

 

3.1                               Base Salary. During the Term, as compensation
for Executive’s services hereunder, Executive shall receive a salary at the
annualized rate of Four Hundred Fifty Thousand Dollars ($450,000) per year
(“Base Salary” as may be adjusted from time to time), which shall be paid in
accordance with the Company’s normal payroll practices and procedures, less such
deductions or offsets required by applicable law or otherwise authorized by
Executive.

 

3.2                               Annual Performance Bonus. The Executive shall
participate each fiscal year during the Term in the Company’s annual bonus plan
as adopted and approved by the Company’s Board of Directors (the “Board”) or the
Compensation Committee of the Board (the “Compensation Committee”) from time to
time. For the fiscal year ongoing as of the Effective Date (“FY 16”) and each
subsequent fiscal year, Executive’s annual bonus opportunity pursuant to such
plan shall equal seventy-five percent (75%) (the “Annual Target Bonus”) of the
Base Salary, subject to proration for FY 16. Payment of any bonus earned shall
be made in accordance with the terms of the Company’s annual bonus plan as in
effect for the year for which the bonus is earned.

 

3.3                               Equity Awards.

 

Executive will be eligible to participate during the Term in the Company’s Long
Term Incentive Plan (“LTIP”). Executive’s long term incentive factor will be
based upon one hundred fifty percent (150%) of Executive’s Base Salary.
Therefore, on each regular grant date occurring during the Term, Executive will
be granted awards under the Company’s 2014 Omnibus Equity Plan or any successor
plan thereto (the “Equity Plan”), a copy of which Equity Plan has been filed as
Exhibit 10.1 to the Company’s current report on Form 8-K filed with the
Securities and Exchange Commission on June 23, 2014, pursuant to the LTIP valued
at one hundred fifty percent (150%) of Base Salary calculated in a manner
consistent with and containing the same terms and conditions as other senior
executives;

 

--------------------------------------------------------------------------------


 

provided that if the Effective Date occurs following the Company’s regular grant
date with respect to FY16 LTIP awards in June 2015, Executive’s FY16 LTIP award
shall be granted as of the Effective Date.

 

4.                                      Additional Benefits.

 

4.1                               Employee Benefits. During the Term, Executive
shall be eligible to participate in the employee benefit plans (including, but
not limited to medical, dental and life insurance plans, short-term and
long-term disability coverage, the Supplemental Executive Retirement Plan and
401(k) plans in which management employees of the Company are generally eligible
to participate, subject to satisfaction of any eligibility requirements and the
other generally applicable terms of such plans. Nothing in this Agreement shall
prevent the Company from amending or terminating any employee benefit plans of
the Company from time to time as the Company deems appropriate.

 

4.2                               Expenses. During the Term, the Company shall
reimburse Executive for any expenses reasonably incurred by Executive in
furtherance of Executive’s duties hereunder, including without limitation,
travel, meals and accommodations, upon submission of vouchers or receipts and in
compliance with such rules and policies relating thereto as the Company may from
time to time adopt or as may be required in order to permit such payments to be
taken as proper deductions by the Company or any subsidiary under the Internal
Revenue Code of 1986, as amended, and the rules and regulations adopted pursuant
thereto now or hereafter in effect (the “Code”). The provisions of
Section 14(b) shall apply to all reimbursements made under this Section 4.2.

 

4.3                               Vacation. Executive shall be entitled to four
(4) weeks paid vacation during each year of the Term.

 

4.4                               Automobile Allowance. During the Term, the
Company shall provide Executive with an automobile allowance of $1,000.00 per
month.

 

4.5                               Annual Financial Planning Allowance. During
the Term, the Company shall provide Executive with a financial planning
allowance in the amount of $5,000.00. The provisions of Section 14(b) shall
apply to any payments or reimbursements made under this Section 4.5.

 

4.6                               Relocation. Executive shall be eligible to
participate m the Company’s Level 1 relocation plan for executives.

 

4.7                               Indemnification. The Company shall
(a) indemnify and hold Executive harmless, to the full extent permitted under
applicable law, for, from and against any and all losses, claims, costs,
expenses, damages, liabilities or actions (including security holder actions, in
respect thereof) relating to or arising out of the Executive’s employment with
and service as an officer of the Company, and (b) pay all reasonable costs,
expenses and attorney’s fees incurred by Executive in connection with or
relating to the defense of any such loss, claim, cost, expense, damage,
liability or action, subject to Executive’s undertaking to repay in the event it
is ultimately determined that Executive is not entitled to

 

--------------------------------------------------------------------------------


 

be indemnified by the Company. Following termination (except for termination by
the Company for Cause) of the Executive’s employment or service with the Company
or any subsidiaries of the Company, the Company shall cause any director and
officer liability insurance policies applicable to the Executive prior to such
termination to remain in effect for six (6) years following the date of
termination of employment. The provisions of Section 14(b) shall apply to any
payments or reimbursements made under this Section 4.7.

 

5.                                      Termination.

 

5.1                               Termination of Executive’s Employment by the
Company for Cause. The Company may terminate Executive’s employment hereunder
for Cause (as defined below). Such termination shall be effected by written
notice thereof delivered by the Company to Executive, indicating in reasonable
detail the facts and circumstances alleged to provide a basis for such
termination, and shall be effective as of the date of such notice in accordance
with Section 12 hereof. “Cause”, as determined in reasonable good faith by a
committee comprised of three (3) senior officers (one of which shall be
Executive’s supervisor) of the Company, shall mean: (i) Executive’s gross
negligence or willful misconduct in the performance of the duties or
responsibilities of Executive’s position with the Company or any subsidiary, or
failure to timely carry out any lawful directive of the Company;
(ii) Executive’s misappropriation of any funds or property of the Company or any
subsidiary; (iii) the conduct by Executive which is a material violation of this
Agreement or Company Policy or which materially interferes with the Executive’s
ability to perform Executive’s duties; (iv) the commission by Executive of an
act of fraud or dishonesty toward the Company or any subsidiary; (v) Executive’s
misconduct or negligence which damages or injures the Company or the Company’s
reputation; (vi) Executive is convicted of or pleads guilty to a misdemeanor
involving moral turpitude or any felony; or (vii) the use or imparting by
Executive of any confidential or proprietary information of the Company or any
subsidiary.

 

5.2                               Compensation upon Termination by the Company
for Cause or by Executive without Good Reason. In the event of Executive’s
termination of employment (i) by the Company for Cause or (ii) by Executive
voluntarily without Good Reason:

 

(a)                                 Executive shall be entitled to receive
(i) all amounts of accrued but unpaid Base Salary through the effective date of
such termination, (ii) reimbursement for reasonable and necessary expenses
incurred by Executive through the date of notice of such termination, to the
extent otherwise provided under Section 4.2 above, and (iii)  all other vested
payments and benefits to which Executive may otherwise be entitled pursuant to
the terms of the applicable benefit plan or arrangement through the effective
date of such termination ((i), (ii) and (iii), (the “Accrued Benefits”)). All
other rights of Executive (and, except as provided in Section 5.6 below, all
obligations of the Company) hereunder or otherwise in connection with
Executive’s employment with the Company shall terminate effective as of the date
of such termination of employment and Executive shall not be entitled to any
payments or benefits not specifically described in this subsection (a) or
(b) below.

 

--------------------------------------------------------------------------------


 

(b)                                 Any portion of any restricted stock or any
other equity incentive awards as to which the restrictions have not lapsed or as
to which any other conditions shall not have been satisfied prior to the date of
termination shall be forfeited as of such date and any portion of Executive’s
stock options that have vested and become exercisable prior to the date of
termination shall remain exercisable for a period of ninety (90) days following
the date of termination of employment (or, such later date as may be permitted
by the relevant stock option or equity plan, or, if earlier, until the
expiration of the respective terms of the options), whereupon all such options
shall terminate; provided, however, in the event of termination of Executive by
the Company for Cause, any stock options that have not been exercised prior to
the date of termination shall immediately terminate as of such date.

 

Any termination of Executive’s employment by Executive voluntarily without Good
Reason shall be effective upon a thirty (30) day notice to the Company or such
earlier date as the Company determines in its discretion and designates in
writing. A termination of Executive’s employment by the Company for Cause or by
the Executive other than for Good Reason shall not constitute a breach of this
Agreement.

 

5.3                               Compensation upon Termination of Executive’s
Employment by the Company Other Than for Cause or by Executive for Good Reason.
Executive’s employment hereunder may be terminated by the Company other than for
Cause or by Executive for Good Reason. In the event that Executive’s employment
hereunder is terminated by the Company other than for Cause or by Executive for
Good Reason:

 

(a)                                 Executive shall be entitled to receive
(i) the Accrued Benefits, (ii) an amount equal to two (2) years of Executive’s
then Base Salary as of the date of termination of employment, such amount
payable in equal installments pursuant to the Company’s standard payroll
procedures for management employees over a period of two (2) years following the
date that the release of claims (referred to below) becomes irrevocable
(provided, if as of the date of termination the release of claims could become
irrevocable in either of two taxable years of Executive, payments will not
commence before the first day of the later such taxable year), and
(iii) continued health insurance coverage for Executive and Executive’s
immediate family for a period of two (2) years following the date of termination
of employment.

 

(b)                                 The Executive’s stock option awards held by
Executive shall vest and become immediately exercisable and the restrictions
with respect to any awards of restricted stock shall lapse, in each case to the
extent such options would otherwise have become vested and exercisable (or such
restrictions would have lapsed) had Executive remained in the employ of the
Company for a period of two (2) years following the date of termination. Such
portion of Executive’s stock options (together with any portion of Executive’s
stock options that have vested and become exercisable prior to the date of
termination) shall remain exercisable for a period of ninety (90) days following
the date of termination of employment (or, such later date as may be permitted
by the relevant stock option or equity plan, or, if earlier, until the
expiration of the respective terms of the options), whereupon all such options
shall terminate. Any remaining portion of Executive’s stock options that have
not vested (or deemed to have vested) as of the date of termination shall
terminate as of such

 

--------------------------------------------------------------------------------


 

date; and all shares of restricted stock as to which the restrictions shall not
have lapsed as of the date of termination shall be forfeited as of such date.

 

(c)                                       If a termination pursuant to
Section 5.3 of the Agreement occurs following the start of the Company’s fiscal
year, Executive shall also be entitled to receive, to the extent not previously
paid (which shall be paid at the same time paid to other eligible participants
in the bonus plan) and following determination by the Compensation Committee (or
the Board) that the Company has achieved or exceeded its annual performance
targets for the fiscal year), a pro rata annual bonus determined by multiplying
the performance level achieved (relative to Executive’s Annual Target Bonus
amount) by the fraction (x) the numerator of which is the number of days between
the beginning of the then current fiscal year of the Company and the date of
termination of employment and (y) the denominator of which is 365. Executive
shall also receive any unpaid annual bonus earned for any completed fiscal year
preceding the date of termination.

 

(d)                                      All other rights of Executive (and,
except as provided in Section 5.6 below, all obligations of the Company)
hereunder or otherwise in connection with Executive’s employment with the
Company shall terminate effective as of the date of such termination of
employment and Executive shall not be entitled to any payments or benefits not
specifically described in 5.3(a) through (c).

 

Any termination of employment pursuant to this Section 5.3 shall be effective
upon a thirty (30) day notice thereof or the Company may elect in its sole
discretion to reduce or eliminate the notice period and pay the Executive’s Base
Salary for some or all of the notice period in lieu of notice. A termination of
Executive’s employment by the Company other than for Cause or by the Executive
for Good Reason shall not constitute a breach of this Agreement. To be eligible
for the payment, benefits and stock rights described in Section 5.3(a)(ii) and
(b) and (c) above, Executive must execute, not revoke, and abide by a release
(which shall be substantially in the form attached hereto as Appendix A) of all
other claims, cooperate with the Company in the event of litigation and fully
comply with Executive’s obligations under Sections 6 and 7 below.

 

5.4                                    Definition of Good Reason. For purposes
of this Agreement, “Good Reason” shall mean the occurrence of any one of the
following:

 

(a)                                 the assignment to Executive of any duties or
responsibilities materially inconsistent with Executive’s status and position as
an Executive Vice President of the Company or any material adverse change in
Executive’s title or reporting relationships; or

 

(b)                                 any decrease in Executive’s then Base Salary
to which Executive has not agreed to in writing; or

 

(c)                                  a material breach by the Company of this
Agreement; or

 

--------------------------------------------------------------------------------


 

(d)                                 notification to Executive by the Company
that it has elected to terminate the Agreement at the expiration of the then
current Term;

 

provided, however, that the Executive has provided written notice (which shall
set forth in reasonable detail the specific conduct of the Company that
constitutes Good Reason and the specific provisions of this Agreement on which
Executive relies) to the Company of the existence of any condition described in
any one of the subparagraphs a, b, c or d within thirty (30) days of the initial
existence of such condition, and the Company has not cured the condition within
thirty (30) days of the receipt of such notice. Any termination of employment by
the Executive for Good Reason pursuant to Section 5.3 must occur no later than
the date that is the three (3) month anniversary of the initial existence of the
condition giving rise to the termination right.

 

5.5                               Compensation upon Termination of Executive’s
Employment by Reason of Executive’s Death or Total Disability. In the event that
Executive’s employment with the Company is terminated by reason of Executive’s
death or due to involuntary termination of Executive by the Company on account
of Executive’s Total Disability (as defined below), subject to the requirements
of applicable law:

 

(a)                                 Executive or Executive’s estate, as the case
may be, shall be entitled to receive (i) the Accrued Benefits, (ii) any other
benefits payable under the then current disability and/or death benefit plans,
as applicable, in which Executive is a participant and (iii) continued health
insurance coverage for Executive and/or Executive’s immediate family, as
applicable, for a period of two (2) years following the date of termination of
employment. Executive or Executive’s estate shall also be entitled to receive,
at the same time as is paid to other eligible participants in the bonus plan,
following determination by the Compensation Committee (or the Board) of the
Company’s performance under the applicable annual performance goals for the
fiscal year , a pro rata annual bonus determined by multiplying the performance
level achieved (relative to Executive’s Annual Target Bonus amount) by the
fraction (x) the numerator of which is the number of days between the beginning
of the then current fiscal year of the Company and the date of termination of
employment and (y) the denominator of which is 365. Executive or Executive’s
estate shall also be entitled to any unpaid annual bonus earned for any
completed fiscal year preceding the date of termination.

 

(b)                                 All stock option awards held by Executive
shell vest and become immediately exercisable and the restrictions with respect
to any awards of Restricted Stock shall lapse, in each case to the extent such
options would otherwise have become vested and exercisable (or such restrictions
would have lapsed) had Executive remained in the employ of the Company for a
period of two (2) years following the date of termination. Such portion of
Executive’s stock options (together with any portion of Executive’s stock
options that have vested and become exercisable prior to the date of
termination) shall remain exercisable for a period of ninety (90) days following
the date of termination of employment (or, such later date as may be permitted
by the relevant stock option or equity plan, or, if earlier, until the
expiration of the respective terms of the options), whereupon all such options
shall terminate. Any remaining portion of Executive’s stock options that have
not

 

--------------------------------------------------------------------------------


 

vested (or deemed to have vested) as of the date of termination shall terminate
as of such date; and all shares of restricted stock as to which the restrictions
shall not have lapsed as of the date of termination shall be forfeited as of
such date.

 

(c)                                  All other rights of Executive (and, except
as provided in Section 5.6 below, all obligations of the Company) hereunder or
otherwise in connection with Executive’s employment with the Company shall
terminate effective as of the date of such termination of employment and
Executive shall not be entitled to any payments or benefits not specifically
described in Section 5.5(a) through (d).

 

“Total Disability” shall mean any physical or mental disability that has
prevented Executive from (a)(i) performing one or more of the essential
functions of Executive’s position for a period of not less than ninety (90) days
in any twelve (12) month period and (ii) which is expected to be of permanent or
indeterminate duration but expected to last at least twelve (12) continuous
months or result in death of the Executive as determined (y) by a physician
selected by the Company or its insurer or (z) pursuant to the Company’s benefit
programs; or (b) reporting to work for ninety (90) or more consecutive business
days or unable to engage in any substantial activity.

 

5.6                               Survival. In the event of any termination of
Executive’s employment, Executive and the Company nevertheless shall continue to
be bound by the terms and conditions set forth in Section 4.7 and Sections 5
through 10 below, which shall survive the expiration of the Term; provided,
however, the indemnification obligations in Section 4.7 shall not survive
expiration of the Term in the event of termination of Executive’s employment by
the Company for Cause.

 

5.7                               Change in Control Best Payments Determination.
In the event the benefits described in Section 5.3(a) and (b) (the “Severance
Benefits”) are payable to Executive in connection with a Change in Control and,
if paid, could subject Executive to an excise tax under Section 4999 of the Code
(the “Excise Tax”), then notwithstanding the provisions of Section 5.3(a) and
(b), the Company shall reduce the Severance Benefits (the “Benefit Reduction”)
under Section 5.3(a) and (b) by the amount necessary to result in the Executive
not being subject to the Excise Tax if such reduction would result in the
Executive’s “Net After Tax Amount” attributable to the Severance Benefits
described in Section 5.3(a) and (b) being greater than it would be if no Benefit
Reduction was effected. For this purpose “Net After Tax Amount” shall mean the
net amount of Severance Benefits Executive is entitled to receive under this
Agreement after giving effect to all federal, state and local taxes which would
be applicable to such payments, including, but not limited to, the Excise Tax.
The determination of whether any such Benefit Reduction shall be affected shall
be made by a nationally recognized public accounting firm selected by the
Company prior to the occurrence of the Change in Control and such determination
shall be binding on both Executive and the Company.

 

5.8                               No Other Severance or Termination Benefits.
Except as expressly set forth herein, Executive shall not be entitled to damages
or to any severance or other benefits upon termination of employment with the
Company under any circumstances and for any or

 

--------------------------------------------------------------------------------


 

no reason, including, but not limited to any severance pay under any Company
severance plan, policy or practice.

 

6.                                      Protection of Confidential Information.

 

Executive acknowledges that during the course of Executive’s employment with the
Company, its subsidiaries, affiliates and strategic partners, Executive will be
exposed to documents and other information regarding the confidential affairs of
the Company, its subsidiaries, affiliates and strategic partners, including
without limitation, information about their past, present and future financial
condition, pricing strategy, prices, suppliers, cost information, business and
marketing plans, the markets for their products, key personnel, past, present or
future actual or threatened litigation, trade secrets and other intellectual
property, current and prospective customer lists, operational methods,
acquisition plans, prospects, plans for future development and other business
affairs and information about the Company and its subsidiaries, affiliates and
strategic partners not readily available to the public (the “Confidential
Information”). Executive further acknowledges that the services to be performed
under this Agreement are of a special, unique, unusual, extraordinary and
intellectual character. In recognition of the foregoing, the Executive covenants
and agrees as follows:

 

6.1                               No Disclosure or Use of Confidential
Information. At no time shall Executive ever divulge, disclose, or otherwise use
any Confidential Information (other than as necessary to perform Executive’s
duties under this Agreement and in furtherance of the Company’s best interests),
unless and until such information is readily available in the public domain by
reason other than Executive’s disclosure or use thereof in violation of the
first clause of this Section 6.1. Executive acknowledges that Company is the
owner of, and that Executive has not rights to, any trade secrets, patents,
copyrights, trademarks, know-how or similar rights of any type, including any
modifications or improvements to any work or other property developed, created
or worked on by Executive during the Term of this Agreement.

 

6.2                               Return of Company Property, Records and Files.
Upon the termination of Executive’s employment at any time and for any reason,
or at any other time the Board may so direct, Executive shall promptly deliver
to the Company’s offices in Harrisburg, Pennsylvania all of the property and
equipment of the Company, its subsidiaries, affiliates and strategic partners
(including any cell phones, pagers, credit cards, personal computers, etc.) and
any and all documents, records, and files, including any notes, memoranda,
customer lists, reports or any and all other documents, including any copies
thereof, whether in hard copy form or on a computer disk or hard drive, which
relate to the Company, its subsidiaries, affiliates, strategic partners,
successors or assigns, and/or their respective past and present officers,
directors, employees or consultants (collectively, the “Company Property,
Records and Files”); it being expressly understood that, upon termination of
Executive’s employment at any time and for any reason, Executive shall not be
authorized to retain any of the Company Property, Records and Files, any copies
thereof or excerpts therefrom.

 

--------------------------------------------------------------------------------


 

7.                                      Noncompetition and Other Matters.

 

7.1                               Noncompetition. During the Executive’s
employment with the Company or one of its subsidiaries and during the twelve
(12) month period following the termination of Executive’s employment (the
“Restricted Period”), Executive will not directly, or indirectly knowingly cause
any other person to, engage in Competition with the Company or any of its
subsidiaries in the restricted area (the “Restricted Area”). “Competition” shall
mean engaging in any activity for a Competitor of the Company or any of its
subsidiaries, whether as a principal, agent, partner, officer, director,
employee, independent contractor, investor, consultant or stockholder (except as
a less than five percent (5%) shareholder of a publicly traded company) or
otherwise. A “Competitor” shall mean any individual or entity that competes with
one or more business units of the Company or its subsidiaries. As of the
Effective Date, it is understood that the Company’s business units include:
(1) pharmacy benefits management (“PBM”), including the administration of
pharmacy benefits for businesses, government agencies or health plans; mail
order pharmacy; specialty pharmacy and Medicare Part D services; (2) the sale of
prescription drugs either at retail or over the internet; and (3) retail health
care (“RediClinic”). It is understood and agreed that PBM competitors include,
but are not limited to, CVS Health, Express Scripts and Catamaran Corp., as well
as health plans or insurers that provide PBM services that compete with the
Company’s PBM business. It is also understood and agreed that retail pharmacy
competitors include any individual or entity that sells or has imminent plans to
sell prescription drugs, including but not limited to, drugstore companies such
as Walgreens Boots Alliance and CVS Health; mass merchants such as Wal-Mart
Stores, Inc. and Target Corp.; and food/drug combinations such as Kroger Co.,
Albertsons LLC and Ahold USA. It is understood and agreed that RediClinic
competitors shall include, but not be limited to, Walgreen’s Take Care Clinics,
CVS Health’s Minute Clinics and The Little Clinic. During Executive’s employment
by the Company or one of its subsidiaries and during the Restricted Period,
Executive will not directly, or indirectly knowingly cause any other person to,
engage in any activity that involves providing audit review or other consulting
or advisory services with respect to any relationship between the Company and
any third party. The Restricted Area refers to those states within the United
States in which the Company, including its subsidiaries, conducts its business,
including the District of Columbia and Puerto Rico.

 

7.2                               Noninterference. During the Restricted Period,
Executive shall not, directly or indirectly, solicit, induce, or attempt to
solicit or induce any officer, director, employee, agent or consultant of the
Company or any of its subsidiaries, affiliates, strategic partners, successors
or assigns to terminate his, her or its employment or other relationship with
the Company or its subsidiaries, affiliates, strategic partners, successors or
assigns for the purpose of associating with any competitor of the Company or its
subsidiaries, affiliates, strategic partners, successors or assigns, or
otherwise encourage any such person or entity to leave or sever his, her or its
employment or other relationship with the Company or its subsidiaries,
affiliates, strategic partners, successors or assigns for any other reason.

 

7.3                               Nonsolicitation. During the Restricted Period,
Executive shall not, directly or indirectly, solicit, induce, or attempt to
solicit or induce any customers, clients, vendors,

 

--------------------------------------------------------------------------------


 

suppliers or consultants then under contract to the Company or its subsidiaries,
affiliates, strategic partners, successors or assigns, to terminate, limit or
otherwise modify his, her or its relationship with the Company or its
subsidiaries, affiliates, strategic partners, successors or assigns, for the
purpose of associating with any competitor of the Company or its subsidiaries,
affiliates, strategic partners, successors or assigns, or otherwise encourage
such customers, clients, vendors, suppliers or consultants then under contract
to terminate his, her or its relationship with the Company or its subsidiaries,
affiliates, strategic partners, successors or assigns for any reason. During the
Restricted Period, Executive shall not hire, either directly or through any
employee, agent or representative, any field and corporate management employee
of the Company or any subsidiary or any such person who was employed by the
Company or any subsidiary within 180 days of such hiring.

 

8.                                      Rights and Remedies upon Breach.

 

If Executive breaches, or threatens to commit a breach of, any of the provisions
of Sections 6 or 7 above (the “Restrictive Covenants”), the Company and its
subsidiaries, affiliates, strategic partners, successors or assigns shall have
the following rights and remedies, each of which shall be independent of the
others and severally enforceable, and each of which shall be in addition to, and
not in lieu of, any other rights or remedies available to the Company or its
subsidiaries, affiliates, strategic partners, successors or assigns at law or in
equity.

 

8.1                               Specific Performance. The right and remedy to
have the Restrictive Covenants specifically enforced by any court of competent
jurisdiction by injunctive decree or otherwise, it being agreed that any breach
or threatened breach of the Restrictive Covenants would cause irreparable injury
to the Company or its subsidiaries, affiliates, strategic partners, successors
or assigns and that money damages would not provide an adequate remedy to the
Company or its subsidiaries, affiliates, strategic partners, successors or
assigns.

 

8.2                               Accounting. The right and remedy to require
Executive to account for and pay over to the Company or its subsidiaries,
affiliates, strategic partners, successors or assigns, as the case may be, all
compensation, profits, monies, accruals, increments or other benefits derived or
received by Executive as a result of any transaction or activity constituting a
breach of any of the Restrictive Covenants.

 

83                                  Severability of Covenants. Executive
acknowledges and agrees that the Restrictive Covenants are reasonable and valid
in geographic and temporal scope and in all other respects. If any court
determines that any of the Restrictive Covenants, or any part thereof, is
invalid or unenforceable, the remainder of the Restrictive Covenants shall not
thereby be affected and shall be given full force and effect without regard to
the invalid portions.

 

8.4                               Modification by the Court. If any court
determines that any of the Restrictive Covenants, or any part thereof, is
unenforceable because of the duration or scope of such provision, such court
shall have the power (and is hereby instructed by the parties) to

 

--------------------------------------------------------------------------------


 

modify or reduce the duration or scope of such provision, as the case may be (it
being the intent of the parties that any such modification or reduction be
limited to the minimum extent necessary to render such provision enforceable),
and, in its modified or reduced form, such provision shall then be enforceable.

 

8.5                               Enforceability in Jurisdictions. Executive
intends to and hereby confers jurisdiction to enforce the Restrictive Covenants
upon the courts of any jurisdiction within the geographic scope of such
covenants. lithe courts of any one or more of such jurisdictions hold the
Restrictive Covenants unenforceable by reason of the breadth of such scope or
otherwise, it is the intention of Executive that such determination not bar or
in any way affect the right of the Company or its subsidiaries, affiliates,
strategic partners, successors or assigns to the relief provided herein in the
courts of any other jurisdiction within the geographic scope of such covenants,
as to breaches of such covenants in such other respective jurisdictions, such
covenants as they relate to each jurisdiction being, for this purpose, severable
into diverse and independent covenants.

 

8.6                               Extension of Restriction in the Event of
Breach. In the event that Executive breaches any of the provisions set forth in
this Section 8, the length of time of the Restricted Period shall be extended
for a period of time equal to the period of time during which Executive is in
breach of such provision.

 

9.                                      No Violation of Third-Party Rights.
Executive represents, warrants and covenants that Executive:

 

(i)                                     will not, in the course of employment,
infringe upon or violate any proprietary rights of any third party (including,
without limitation, any third party confidential relationships, patents,
copyrights, mask works, trade secrets, or other proprietary rights);

 

(ii)                                  is not a party to any conflicting
agreements with third parties, which will prevent Executive from fulfilling the
terms of employment and the obligations of this Agreement;

 

(iii)                               does not have in Executive’s possession any
confidential or proprietary information or documents belonging to others and
will not disclose to the Company, use, or induce the Company to use, any
confidential or proprietary information or documents of others; and

 

(iv) agrees to respect any and all valid obligations which Executive may now
have to prior employers or to others relating to confidential information,
inventions, discoveries or other intellectual property which are the property of
those prior employers or others, as the case may be.

 

Executive agrees to indemnify and save harmless the Company from any loss,
claim, damage, cost or expense of any kind (including without limitation,
reasonable attorney fees)

 

--------------------------------------------------------------------------------


 

to which the Company may be subjected by virtue of a breach by Executive of the
foregoing representations, warranties, and covenants.

 

10.                               Arbitration.

 

Except as necessary for the Company and its subsidiaries, affiliates, strategic
partners, successors or assigns or Executive to specifically enforce or enjoin a
breach of this Agreement (to the extent such remedies are otherwise available),
the parties agree that any and all disputes that may arise in connection with,
arising out of or relating to this Agreement, or any dispute that relates in any
way, in whole or in part, to Executive’s employment with the Company or any
subsidiary, affiliate or strategic partner, the termination of that employment
or any other dispute by and between the parties or their subsidiaries,
affiliates, strategic partners, successors or assigns, shall be submitted to
final and binding arbitration in the Commonwealth of Pennsylvania according to
the National Employment Dispute Resolution Rules and procedures of the American
Arbitration Association at the time in effect. This arbitration obligation
extends to any and all claims that may arise by and between the parties or their
subsidiaries, affiliates, strategic partners, successors or assigns, and
expressly extends to, without limitation, claims or causes of action for
wrongful termination, impairment of ability to compete in the open labor market,
breach of an express or implied contract, breach of the covenant of good faith
and fair dealing, breach of fiduciary duty, fraud, misrepresentation,
defamation, slander, infliction of emotional distress, disability, loss of
future earnings, and claims under the Pennsylvania Constitution, the United
States Constitution, and applicable state and federal fair employment laws,
federal and state equal employment opportunity laws, and federal and state labor
statutes and regulations, including, but not limited to, the Civil Rights Act of
1964, as amended, the Fair Labor Standards Act, as amended, the Americans With
Disabilities Act of 1990, as amended, the Rehabilitation Act of 1973, as
amended, the Employee Retirement Income Security Act of 1974, as amended, the
Age Discrimination in Employment Act of 1967, as amended, and any other state or
federal law. Executive understands that by entering into this Agreement,
Executive is waiving Executive’s rights to have a court determine Executive’s
rights, including under federal, state or local statutes prohibiting employment
discrimination, including sexual harassment and discrimination on the basis of
age, race, color, religion, national origin, disability, veteran status or any
other factor prohibited by governing law. Executive further understands that
there is no intent herein to interfere with the Equal Employment Opportunity
Commission’s right to enforce the laws it oversees or your right to file an
administrative charge of employment discrimination or a similar state or local
administrative agency.

 

11.                               Assignment.

 

Neither this Agreement, nor any of Executive’s rights or obligations hereunder,
may be assigned or otherwise subject to hypothecation by Executive. The Company
may assign its rights and obligations hereunder, and hereby consents to any such
assignment, in whole or in part, (i) to any of the Company’s subsidiaries,
affiliates, or parent corporations; or (ii) to any other successor or assign in
connection with the sale of all or substantially all of the

 

--------------------------------------------------------------------------------


 

Company’s assets or stock or in connection with any merger, acquisition and/or
reorganization involving the Company.

 

12.                                    Notices.

 

All notices and other communications under this Agreement shall be in writing
and shall be given by fax or first class mail, certified or registered with
return receipt requested, and shall be deemed to have been duly given three
(3) days after mailing or twenty-four (24) hours after transmission of a fax to
the respective persons named below:

 

If to the Company: Rite Aid Corporation

30 Hunter Lane

Camp Hill, Pennsylvania 17011

Attention: General Counsel

Fax: (717) 760-7867

 

If to Executive:                                                           Bryan
Everett, at Executive’s last address shown on the payroll records of the
Company.

 

Any party may change such party’s address for notices by notice duly given
pursuant hereto.

 

13.                                    General.

 

13.1 No Offset or Mitigation. The Company’s obligation to make the payments
provided for in, and otherwise to perform its obligations under this Agreement
shall not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action that the Company may have against the Executive or others
whether in respect of claims made under this Agreement or otherwise. In no event
shall the Executive be obligated to seek other employment or take any other
action by way of mitigation of the amounts, benefits and other compensation
payable or otherwise provided to the Executive under any of the provisions of
this Agreement, and such amounts shall not be reduced, regardless of whether the
Executive obtains other employment.

 

13.2 Governing Law. This Agreement is executed in Pennsylvania and shall be
governed by and construed and enforced in accordance with the laws of the
Commonwealth of Pennsylvania without giving effect to conflicts of laws
principles thereof which might refer such interpretations to the laws of a
different state or jurisdiction. Any court action instituted by Executive
relating in any way to this Agreement shall be filed exclusively in state or
federal court in the Commonwealth of Pennsylvania and Executive consents to the
jurisdiction and venue of said courts in any action instituted by or on behalf
of the Company against Executive.

 

13.3 Entire Agreement. This Agreement sets forth the entire understanding of the
parties relating to Executive’s employment with the Company and cancels and
supersedes all agreements, arrangements and understandings relating thereto made
prior to

 

--------------------------------------------------------------------------------


 

the date hereof, written or oral, between the Executive and the Company and/or
any subsidiary or affiliate.

 

13.4 Amendments: Waivers. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms or covenants hereof may be waived,
only by a written instrument executed by the parties, or in the case of a
waiver, by the party waiving compliance. The failure of any party at any time or
times to require performance of any provision hereof shall in no manner affect
the right of such party at a later time to enforce the same. No waiver by any
party of the breach of any term or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this Agreement.

 

13.5 Conflict with Other Agreements. Executive represents and warrants that
neither Executive’s execution of this Agreement nor the full and complete
performance of Executive’s obligations hereunder will violate or conflict in any
respect with any written or oral agreement or understanding with any person or
entity.

 

13.6 Successors and Assigns. This Agreement shall inure to the benefit of and
shall be binding upon the Company (and its successors and assigns) and Executive
and Executive’s heirs, executors and personal representatives.

 

13.7 Withholding. Notwithstanding any other provision of this Agreement, the
Company may withhold from amounts payable under this Agreement all federal,
state, local and foreign taxes that are required to be withheld by applicable
laws or regulations.

 

13.8 Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.

 

13.9 No Assignment. The rights and benefits of the Executive under this
Agreement may not be anticipated, assigned, alienated or subject to attachment,
garnishment, levy, execution or other legal or equitable process except as
required by law. Any attempt by the Executive to anticipate, alienate, assign,
sell, transfer, pledge, encumber or charge the same shall be void. Payments
hereunder shall not be considered assets of the Executive in the event of
insolvency or bankruptcy.

 

13.10 Survival. This Agreement shall survive the termination of Executive’s
employment and the expiration of the Term to the extent necessary to give effect
to its provisions.

 

13.11 Captions. The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

 

--------------------------------------------------------------------------------


 

13.12 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts; each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument.

 

14.                               Compliance with Code Section 409A.

 

(a)                                 Payment of Benefits: To the extent necessary
to avoid adverse tax consequences, and except as described below, any payment to
which Executive becomes entitled under the Agreement, or any arrangement or plan
referenced in this Agreement, that constitutes “deferred compensation” under
section 409A of the Code (“409A”), and is (a) payable upon Executive’s
termination; (b) at a time when the Executive is a “specified employee” as
defined by 409A shall not be made until the first payroll date after the
earliest of: (1) the expiration of the six (6) month period (the “Deferral
Period”) measured from the date of Executive’s “separation from service” within
the meaning of such term under 409A; or (2) the date of Executive’s death.

 

On the first payroll date after the expiration of the Deferral Period, all
payments that would have been made during the Deferral Period (whether in a
single lump sum or in installments) shall be paid as a single lump sum to
Executive or, if applicable, Executive’s beneficiary. This section shall not
apply to any payment which meets the short term deferral exception to 409A or
constitutes “separation pay” as described in Treasury Regulation
Section 409A-1(b)(9) (in general, payments (i) that are made on an involuntary
separation from service which (ii) do not exceed the lesser of two (2) times
(x) the Executive’s annualized compensation for the taxable year preceding the
year in which the separation from service occurs or (y) the Code
Section 401(a)(17) limit on compensation for the year in which separation from
service occurs and (iii) are paid in total by the end of the second calendar
year following the calendar year in which the separation from service occurs).

 

The Company shall pay to Executive the Accrued Benefits, within ten (10) days
after the Date of Termination. Notwithstanding the foregoing, if the Executive
is a “specified employee”, as defined by 409A, and payment of the Accrued
Benefits is required to be delayed under 409A, the Company shall pay to
Executive the Accrued Benefits on the first payroll date after the six (6) month
anniversary of the Date of Termination.

 

For purposes of 409A, each payment and each installment described in this
Agreement shall be considered a separate payment from each other payment or
installment and to the extent required by 409A, a payment due upon termination
of employment will only be paid upon Executive’s separation from service within
the meaning of such term under 409A.

 

(b)                                 Reimbursements: To the extent required by
409A, with regard to any provision that provides for the reimbursement of costs
and expenses, or for the provision of in-kind benefits: (i) the right to such
reimbursement or in-kind benefit shall not be subject to liquidation or exchange
for another benefit; (ii) the amount of expenses or in-kind benefits available
or paid in one (1) year shall not affect the amount available or paid

 

--------------------------------------------------------------------------------


 

in any subsequent year; and (iii) such payments shall be made on or before the
last day of the Executive’s taxable year in which the expense occurred.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive and the Company have executed this Agreement as of
the date first written above.

 

 

RITE AID CORPORATION

 

 

 

/s/ Marc Strassler

 

By

Marc Strassler

 

Its:

Executive Vice President & General Counsel

 

 

 

EXECUTIVE

 

 

 

/s/ Bryan Everett

 

Bryan Everett

 

--------------------------------------------------------------------------------